PER CURIAM:
Donald Campbell Bowman, appointed counsel for Jeremy Emmanuel Grant in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to *763Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Grant’s conviction and sentence are AFFIRMED.